EXHIBIT 10.89

 

A form of the attached warrant was issued to the following entities (all dated
as of June 5, 2003):

 

Security No.

--------------------------------------------------------------------------------

    

Issued to:

--------------------------------------------------------------------------------

   Purchase Amount:


--------------------------------------------------------------------------------

CT-6

    

Crosslink Ventures IV, L.P.

   $ 1,840,000

CT-7

    

Crosslink Omega Ventures IV GmbH & Co. KG

   $ 80,500

CT-8

    

Offshore Crosslink Omega Ventures IV

   $ 652,000

CT-9

    

Omega Bayview IV, L.L.C.

   $ 139,000

CT-10

    

Crosslink Crossover Fund III, L.P.

   $ 1,711,000

CT-11

    

Offshore Crosslink Crossover Fund III

   $ 327,500

CT-12

    

Gary Hromadko

   $ 250,000.00



--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

EQUINIX, INC.

 

SERIES B CASH TRIGGER WARRANT

 

June 5, 2003

 

Warrant No.

  

CT-6

Date of Initial Issuance:

  

June 5, 2003

 

THIS CERTIFIES THAT for value received, Crosslink Ventures IV, L.P. or its
registered assigns (hereinafter called “Warrant Holder”), is entitled to
purchase from Parent, at any time during any Exercise Period (as defined below)
until the Expiration Date (as defined below), the number of shares of common
stock, $0.001 par value, of Parent (“Common Stock”) equal to the quotient
obtained as of any Exercise Date (as defined below) by dividing (i) $1,840,000
(“Purchase Amount”), less any proceeds received by Parent from time to time as a
result of previous exercises under this Warrant, by (ii) the Warrant Price (as
defined below) as of such Exercise Date, at the Warrant Price as of such
Exercise Date, payable as provided herein. The exercise of this Warrant shall be
subject to the provisions, limitations and restrictions herein contained. This
Warrant may be exercised in whole or from time to time in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement, dated October 2, 2002, by and among Parent, the Guarantors named
therein and the Purchasers named therein (the “Purchase Agreement”). For all
purposes of this Warrant, the following terms shall have the meanings indicated:

 

“Amended and Restated Credit Facility” shall mean the Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 31, 2002, by and
among Equinix Operating Co., Inc., Equinix, Inc. and certain of its
subsidiaries, various lenders, Salomon Smith Barney Inc., and Citicorp USA,
Inc., as the same may be amended or restated from time to time.

 

“Credit Documents” shall have the meaning ascribed to such term in the Amended
and Restated Credit Facility.

 

“Cure Date” shall mean 5:00 p.m. Pacific time, on the fifth business day after
Parent provides the Warrant Holder with written notice of a Trigger Event.

 

“Exercise Period” shall mean that period of time beginning on any Trigger Date
and ending on any related Cure Date.

 

2



--------------------------------------------------------------------------------

“Expiration Date” shall mean the date on which all of Parent’s obligations under
the Amended and Restated Credit Facility are satisfied in full.

 

“Loan” shall have the meaning ascribed to such term in the Amended and Restated
Credit Facility.

 

“Percentage Interest” shall mean the Purchase Amount of the Warrant Holder as a
fraction of the Purchase Amount of all holders of Warrants in the aggregate.

 

“Trigger Date” shall mean the date on which (i) Parent fails to pay when due any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory payment or
otherwise or any interest on any Loan or any fee or any other amount due under
any of the Credit Documents, provided that at such time Parent does not have
sufficient cash or cash equivalents to make such payments, or (ii) Parent
defaults in its performance under the covenants set forth in Sections 6.6 or
6.7(e) of the Amended and Restated Credit Facility.

 

“Trigger Event” shall mean either of the events referenced in clauses (i) and
(ii) of the definition of “Trigger Date.”

 

“Under-Subscribed Shares” is defined in Section 2.1(c) of this Warrant.

 

“Warrants” shall mean this Series B Cash Trigger Warrant and any other Series B
Cash Trigger Warrant issued to the original holder of any Series B Cash Trigger
Warrant or issued to any transferees of such original holder or subsequent
holder.

 

“Warrant Price” shall mean the per share price that is the product obtained by
multiplying (x) the Current Market Value as of the Exercise Date and (y) 0.90.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Exercise Amount.

 

(a) During any given Exercise Period for which the Trigger Event is clause (i)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5,000,000 by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount of any past due principal or interest payment on any Loan, and (II)
$5,000,000, by (y) the Warrant Price as of such Exercise Date.

 

(b) During any given Exercise Period for which the Trigger Event is clause (ii)
of the definition of Trigger Date:

 

3



--------------------------------------------------------------------------------

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest and (B) the
quotient obtained by dividing (x) $5,000,000 by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (A) the Percentage Interest, and (B) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (I) the
amount by which the required minimum cash and cash equivalents for the
applicable month, as set forth on Schedules 6.6 and 6.7(e) of the Amended and
Restated Credit Facility exceeds Parent’s actual cash and cash equivalents
balance, but for an exercise under this Warrant during the Exercise Period, as
of the Exercise Date, and (II) $5,000,000, by (y) the Warrant Price as of such
Exercise Date.

 

(c) Notwithstanding anything to the contrary in this Section 2.1, in the event
that during any Exercise Period the amount of shares obtained by the
calculations in clause (B) of Section 2.1(a)(ii) or clause (B) of Section
2.1(b)(ii), as applicable, exceeds the number of shares for which all holders of
Warrants (“CTW Holders”) tendered Notice of Exercise (in the form attached
hereto as Exhibit A) for such Exercise Period (the “Under-Subscribed Shares”),
then Warrant Holder may purchase any and all Under-Subscribed Shares if Warrant
Holder has tendered a Notice of Additional Exercise (in the form attached hereto
as Exhibit D). If the number of shares for which CTW Holders tender Notice of
Additional Exercise exceeds the amount of Under-Subscribed Shares, then the
Under-Subscribed Shares shall be allocated pro rata (based on each such CTW
Holder’s relative Purchase Amount) among such CTW Holders, including Warrant
Holder.

 

2.2 Procedure for Exercise of Warrant. Parent shall immediately provide the
Warrant Holder with written notice of a Trigger Event, and in no event later
than the second Business Day following the Trigger Event. At any time during the
Exercise Period, the purchase rights represented by this Warrant are exercisable
by the Warrant Holder in whole or in part (but not as to any fractional share of
Common Stock) at any time (the “Exercise Date”) before the close of business on
the Expiration Date by delivery to Parent at its office referred to in Section 9
hereof: (a) the Notice of Exercise in the form of Exhibit A attached hereto, (b)
cash, certified or official bank check payable to the order of Parent, or wire
transfer of funds to Parent’s account, and (c) this Warrant. This Warrant shall
be exercised by the Warrant Holder by the surrender of this Warrant to Parent at
any time during usual business hours at Parent’s principal place of business,
accompanied by the Notice of Exercise, substantially in the form of Exhibit A
attached hereto, specifying that the Warrant Holder elects to exercise all or a
portion of this Warrant and the name or names (with address) in which a
certificate or certificates for shares of Common Stock are to be issued and (if
so required by Parent) by a written instrument or instruments of transfer in
form reasonably satisfactory to Parent duly executed by the Warrant Holder or
its duly authorized attorney. Upon exercise of this Warrant, Parent shall
deliver to Warrant Holder the certificate or certificates for the shares of
Common Stock so purchased within the number of days specified in Rule 15c6-1
under the Exchange Act with respect to open market purchases, provided that
immediately prior to the close of business on the Exercise Date, the exercising
Warrant Holder shall be deemed to be the holder of record of the shares of
Common Stock issuable upon exercise of this Warrant, notwithstanding that the
share register of Parent shall then be closed or that certificates representing
such Common Stock shall not then be actually delivered to such Person.
Immediately prior to the close of business on the Exercise Date, all rights with
respect to this Warrant so exercised, including the rights, if any, to receive
notices, will terminate (in the case of a partial exercise, to the extent of the
portion of this Warrant so exercised), except only the rights of the Warrant
Holder to (i) receive certificates for the number of shares of Common Stock,
into which this Warrant has been exercised; and (ii) exercise the rights to
which the Warrant Holder is entitled as a holder of Common Stock.

 

4



--------------------------------------------------------------------------------

2.3 Transfer Restriction Legend . Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (a) any applicable
state securities laws and (b) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend.

 

Section 3. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 4. Adjustments

 

(a) If Parent proposes a Fundamental Transaction, as a condition to consummating
any such transaction the Surviving Person shall assume the obligations under the
Warrants and issue to each Warrant Holder an assumption agreement. The
assumption agreement shall provide (i) that the Warrant Holder may exercise the
Warrant for the kind and amount of securities, cash or other assets which such
holder would have received immediately after the Fundamental Transaction if such
holder had exercised such Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that such holder (A) was not a
constituent person or an affiliate of a constituent person to such transaction,
(B) made no election with respect thereto, and (C) was treated alike with the
plurality of non-electing holders, and (ii) that the Surviving Person shall
succeed to and be substituted to every obligation of Parent in respect of this
Warrant. The assumption agreement shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4. The Surviving Person shall mail to Warrant Holder a notice
briefly describing the assumption agreement. If the issuer of securities
deliverable upon exercise of Warrants is an affiliate of the Surviving Person,
that issuer shall join in such assumption agreement.

 

5



--------------------------------------------------------------------------------

(b) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(c) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(d) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant, but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected) shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 9 hereof, together
with a properly executed Assignment (in the form of Exhibit B or Exhibit C
attached hereto, as the case may be). Upon receipt by Parent of evidence
reasonably satisfactory to it of the loss, theft or destruction, and, in such
case, of indemnity or security reasonably satisfactory to it, and upon surrender
of this Warrant if mutilated, Parent shall make and deliver a new Warrant of
like tenor, in lieu of this Warrant; provided that if the Warrant Holder hereof
is an instrumentality of a state or local government or an institutional holder
or a nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Warrant Holder shall be sufficient for all
purposes of this Section 5, and no evidence of loss or theft or destruction
shall be necessary. This Warrant shall be promptly cancelled by Parent upon the
surrender hereof in connection with any transfer or replacement. Except as
otherwise provided above, in the case of the loss, theft or destruction of a
Warrant, Parent shall pay all expenses, taxes and other charges payable in
connection with any transfer or replacement of this Warrant, other than stock
transfer taxes (if any) payable in connection with a transfer of this Warrant,
which shall be payable by Warrant Holder. Warrant Holder shall not transfer this
Warrant and the rights hereunder except in compliance with federal and state
securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(c) shall be applicable), Parent shall

 

6



--------------------------------------------------------------------------------

give notice thereof to Warrant Holder hereof and shall make no distribution to
stockholders until the expiration of thirty (30) days from the date of mailing
of the aforesaid notice and, in any case, Warrant Holder hereof may exercise
this Warrant within thirty (30) days from the date of the giving of such notice,
and all rights herein granted not so exercised within such thirty (30)-day
period shall thereafter become null and void.

 

Section 7. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty (30) days prior to the
record date fixed for determining stockholders entitled to participate in such
dividend or other distribution, and Warrant Holder hereof shall not participate
in such dividend or other distribution unless this Warrant is exercised prior to
such record date. The provisions of this Section 7 shall not apply to
distributions made in connection with transactions covered by Section 4.

 

Section 8. Special Arrangements of Parent. Parent covenants and agrees that
prior to the Expiration Date, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 9. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 10. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 11. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this Warrant or the
transactions contemplated hereby shall be finally settled by arbitration (which
shall be the exclusive forum for dispute resolution) as provided in Section
11.12 of the Purchase Agreement.

 

Section 12. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 13. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

/s/    RENEE F. LANAM        

--------------------------------------------------------------------------------

Name:

  Renee F. Lanam Title:   Chief Financial Officer and Secretary

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase              shares of
Common Stock which the undersigned is entitled to purchase by the terms of the
attached Warrant according to the conditions thereof, and herewith makes payment
of $             therefor in cash, certified or official bank check or wire
transfer of funds.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix, Inc., a
Delaware corporation, shall be:

 

The shares are to be issued in certificates of the following denominations:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated: ________________________

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                              hereby sells, assigns and
transfers unto                              all rights of the undersigned under
and pursuant to the attached Warrant, and the undersigned does hereby
irrevocably constitute and appoint                      Attorney to transfer
said Warrant on the books of Equinix, Inc., a Delaware corporation, with full
power of substitution.

 

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

    Name:     Title:

Dated: ________________________

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                              hereby sells, assigns and
transfers unto                              (i) the rights of the undersigned to
purchase          shares of Common Stock under and pursuant to the attached
Warrant, and (ii) on a non-exclusive basis, all other rights of the undersigned
under and pursuant to the attached Warrant, it being understood that the
undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis. The undersigned
does hereby irrevocably constitute and appoint                          Attorney
to transfer said Warrant on the books of Equinix, Inc., a Delaware corporation,
with full power of substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated: ________________________

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTICE OF ADDITIONAL EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

The undersigned hereby gives notice to Parent of its commitment to purchase up
to             Under-Subscribed Shares by the terms of the attached Warrant
according to the conditions thereof.

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated: ___________________________

 

NOTICE

 

The signature to the foregoing Notice must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.